FII.FD
                                                                                                               UN 1 1 012
                                                                                                      Clerk, L >. District~ ElankJUptcy
                                             UNITED STATES DISTRICT COURT                            Courts f•' ·the Distric of Co umbia
                                             FOR THE DISTRICT OF COLUMBIA


              Tyrone Julius,                                 )
                                                             )
                               Plaintiff,                    )
                                                             )
                     V.                                      )
                                                             )
                                                                      Civil Action No.        12 0943
              AronS. Ward et al.,                            )
                                                             )
                               Defendants.                   )


                                                  MEMORANDUM OPINION

                     This matter is before the Court on plaintiffs five prose complaints consolidated into this

              one civil action and his application to proceed in forma pauperis. 1 The Court will grant

              plaintiffs application and dismiss the complaints for lack of subject matter jurisdiction. See Fed.

              R. Civ. P. 12(h)(3) (requiring the court to dismiss an action "at any time" it determines that

              subject matter jurisdiction is wanting).

                      The subject matter jurisdiction of the federal district courts is limited and is set forth

              generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

              only when a "federal question" is presented or the parties are of diverse citizenship and the

              amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

              plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

                      Plaintiff, a District of Columbia resident, sues defendants located in the District of

              Columbia for $999 million in damages. The complaints, lacking any cogent facts, neither present



                      1
                        The consolidated complaints are Julius v. Ward, Julius v. Dr. Gash, Julius v. Mrs.
              Taler, Julius v. Dr. Eage, and Julius v. Garry Steel, all of which were presented to the Clerk's
              Office between April 1 and April 10, 2012.


          /
    ~'\
I
a federal question nor provide a basis for diversity jurisdiction. Even if a basis for federal court

jurisdiction existed, the complaints' allegations "constitute the sort of patently insubstantial

claims" that would deprive the Court of subject matter jurisdiction. Tooley v. Napolitano, 586

F.3d 1006, 1010 (D.C. Cir. 2009). A separate Order of dismissal accompanies this Memorandum

Opinion.



                                                 u~ J ~~~
DATE: June      c.r:   2012                    United States District Judge




                                                  2